Exhibit 10.13

AMENDMENT NUMBER TWO TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NUMBER TWO TO EMPLOYMENT AGREEMENT, dated as of December 31, 2012
(this “Amendment”), is between Bankrate, Inc. (the “Company”) and Donaldson Ross
(the “Executive”).

RECITALS:

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of September 11, 2006 (the “Original Agreement”), as amended;

WHEREAS, the parties hereto desire to amend the Original Agreement on the terms
and conditions set forth herein, pursuant to Section 25 of the Original
Agreement, effective as of the date hereof; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Original Agreement.

 

2. Amendment of Original Agreement.

(i).   Section 9(B)(1) is hereby deleted in its entirety and replaced with the
following:

“One-Third of the Separation Payment shall be payable on the thirtieth
(30th) day after the termination date;”

(ii).  Section 9(C)(1) is hereby deleted in its entirety and replaced with the
following:

“Execute and deliver a Separation and Release Agreement in a form prepared by
and acceptable to the Company within thirty (30) days following the termination
date (including the expiration of any revocation period required by law),
whereby Executive releases the Company from any and all liability and settles
claims of any kind. If a bona fide dispute exists, Executive shall deliver a
written notice of the nature of the dispute to the Company within twenty-five
(25) days following receipt of the Separation and Release Agreement. Benefits
under this Agreement shall be deemed forfeited if the release (or a written
notice of a bona fide dispute) is not executed or revoked and delivered to the
Company within the time period specified; and”

 

3. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. This Amendment shall be binding upon the respective parties hereto
upon the execution and delivery of this Amendment by each of the parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.



--------------------------------------------------------------------------------

4. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by,
and construed in accordance with, the laws of the State of Florida, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.

 

5. Effect of Amendment. Except as expressly amended hereby, the Original
Agreement shall remain in full force and effect. Any reference to the Original
Agreement contained in any notice, request or other document executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date above first written.

 

BANKRATE, INC.

By:

  /s/ Thomas R. Evans   Name:  Thomas R. Evans   Title:    President & CEO

 

EXECUTIVE /s/ Donaldson Ross

DONALDSON ROSS